
	

113 HR 455 IH: High School Data Transparency Act of 2013
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 455
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Ms. Slaughter (for
			 herself, Ms. Bonamici,
			 Mrs. Christensen,
			 Mr. Cicilline,
			 Mr. Conyers,
			 Ms. DeLauro,
			 Ms. Edwards,
			 Mr. Ellison,
			 Ms. Eshoo,
			 Mr. Holt, Mr. Honda, Mr.
			 Huffman, Mr. Israel,
			 Mr. Langevin,
			 Mr. Larsen of Washington,
			 Ms. Lofgren,
			 Ms. McCollum,
			 Ms. Moore,
			 Ms. Norton,
			 Ms. Pingree of Maine,
			 Mr. Polis,
			 Ms. Linda T. Sánchez of California,
			 Ms. Schwartz,
			 Ms. Tsongas,
			 Mr. Van Hollen,
			 Ms. Wasserman Schultz,
			 Ms. Waters,
			 Mr. Waxman, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to direct certain coeducational elementary and secondary schools to make
		  available information on equality in school athletic programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 High School Data Transparency Act of
			 2013.
		2.Findings and
			 purposes
			(a)FindingsThe Congress finds as follows:
				(1)Participation in
			 sports teaches youth critical life skills and has a significant positive impact
			 on all areas of their lives, especially for girls.
				(2)Girls who participate in sports have higher
			 levels of confidence and self-esteem, lower levels of depression, are less
			 likely to be suicidal, are more likely to have a positive body image than
			 female non-athletes, and are half as likely to experience an unintended
			 pregnancy as compared to female non-athletes. Girls who participate in sports
			 have higher graduation rates, receive better grades, and are less likely to
			 smoke or use illegal drugs.
				(3)Sports participation effectively combats
			 obesity, which is particularly significant given that one in six girls are
			 obese or overweight and African-Americans and Hispanic girls face even greater
			 risks.
				(4)Despite advances
			 in athletic opportunities for women and girls since the passage of title IX of
			 the Education Amendments of 1972, discrimination still limits athletic
			 opportunities for females in interscholastic and intercollegiate athletics.
			 Girls comprise 49 percent of the high school population, but receive only 41
			 percent of all interscholastic athletic participation opportunities nationwide.
			 This translates into 1,300,000 fewer opportunities to play high school sports
			 for girls than for boys. These lost participation opportunities also result in
			 the loss of athletic scholarships that make it possible for many girls and
			 young women to attend college.
				(5)There is ample
			 evidence that girls’ teams often receive inferior benefits and services when
			 they do play, in areas such as overall budgets; travel; equipment; uniforms;
			 facilities, including locker rooms, fields, and practice and competitive
			 facilities; training and medical services; publicity; access to coaches; and
			 scheduling of practices, games, and sports seasons.
				(6)Without
			 information about how athletic opportunities and benefits are being allocated
			 at the elementary and secondary school levels, students may be deprived of
			 opportunities to play sports and to receive athletic scholarships to attend
			 college.
				(7)Students, parents,
			 and schools should be aware of the athletic opportunities and benefits
			 available to male and female students so that they can work to enhance athletic
			 opportunities for all and address any inequities.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To ensure that information about the
			 allocation of athletic opportunities and benefits at the elementary and
			 secondary school levels is available to all students.
				(2)To promote equal
			 opportunities for both boys and girls to engage in school-sponsored
			 athletics.
				(3)To provide boys
			 and girls with equal access to the physical, psychological, health and other
			 benefits that result from playing sports.
				3.Disclosure of
			 statistics on equality in athletic programsSubpart 2 of part E of title IX of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the
			 following:
			
				9537.Equality in
				athletic programs
					(a)ReportEach
				coeducational elementary or secondary school that participates in any program
				under this Act and has an athletic program, shall annually, for the immediately
				preceding academic year, prepare a report that contains the following
				information:
						(1)The number of
				students that attended the school and for each student an identification of
				such student’s—
							(A)sex;
							(B)race; and
							(C)ethnicity.
							(2)A listing of the
				teams that competed in athletic competition and for each such team the
				following data:
							(A)The total number
				of participants as of the day of the first scheduled contest for the team, and
				for each participant an identification of such participant’s—
								(i)sex;
								(ii)race; and
								(iii)ethnicity.
								(B)The year the team
				began.
							(C)The total
				expenditures for each team from school and nonschool sources, including a
				listing of the following data for each team:
								(i)Expenditures for
				travel.
								(ii)Expenditures for
				equipment (including any equipment replacement schedule).
								(iii)Expenditures for
				uniforms (including any uniform replacement schedule).
								(iv)Expenditures for
				facilities (including locker rooms, fields, and gymnasiums) and their
				maintenance and repair.
								(v)Expenditures for
				training and medical facilities and services.
								(vi)Expenditures for
				publicity for competitions (including press guides, press releases, game
				programs, and publicity personnel).
								(D)The total number
				of trainers and medical personnel, and for each trainer or medical personnel an
				identification of such person’s—
								(i)sex;
								(ii)employment status
				(including whether such person is employed full-time or part-time, and whether
				such person is a head or assistant trainer or medical services provider) and
				duties other than providing training or medical services; and
								(iii)qualifications,
				including whether the person is a professional or student.
								(E)The total number
				of coaches, and for each coach an identification of such coach’s—
								(i)sex;
								(ii)employment status
				(including whether such coach is employed full-time or part-time, and whether
				such coach is a head or assistant coach) and duties other than coaching;
				and
								(iii)qualifications,
				including whether the person is a professional or student.
								(F)Total annual
				revenues generated by the team (including contributions from outside sources
				such as booster clubs), disaggregated by source.
							(G)The total number
				of competitions scheduled, and for each scheduled competition an indication of
				what day of the week and time the competition was scheduled.
							(H)The total number
				of practices scheduled, and for each scheduled practice an indication of what
				day of the week and time the practice was scheduled.
							(I)The season in
				which the team competed.
							(J)Whether such team
				participated in postseason competition, and the success of such team in any
				postseason competition.
							(3)The average annual
				institutional salary attributable to coaching of the head coaches of men’s
				teams, across all offered sports, and the average annual institutional salary
				attributable to coaching of the head coaches of women’s teams, across all
				offered sports.
						(4)The average annual
				institutional salary attributable to coaching of the assistant coaches of men’s
				teams, across all offered sports, and the average annual institutional salary
				attributable to coaching of the assistant coaches of women’s teams, across all
				offered sports.
						(b)Special
				ruleFor the purpose of reporting the information described in
				paragraphs (3) and (4) of subsection (a), if a coach has responsibilities for
				more than 1 team and the school does not allocate such coach’s salary by team,
				the school should divide the salary by the number of teams for which the coach
				has responsibility and allocate the salary among the teams on a basis
				consistent with the coach’s responsibilities for the different teams.
					(c)Disclosure of
				information to students and publicOn an annual basis, each
				coeducational elementary or secondary school described in subsection (a)
				shall—
						(1)make available to
				students, potential students, and the public, upon request, the information
				contained in each report by the school under this section by October 15 of each
				school year; and
						(2)ensure that all
				students at the school and members of the relevant community are informed of
				their right to request such information.
						(d)Submission;
				information availabilityOn an annual basis, each coeducational
				elementary or secondary school described in subsection (a) shall provide the
				information contained in each report by the school under this section to the
				Commissioner for Education Statistics not later than 15 days after the date
				that the school makes such information available under subsection (c).
					(e)Duties of
				Commissioner for Education StatisticsThe Commissioner for
				Education Statistics shall—
						(1)ensure that the
				data required under this section are posted on the Department of Education’s
				Web site within a reasonable period of time; and
						(2)not later than 180
				days after the date of the enactment of the High School Data Transparency Act of 2013,
				notify all elementary and secondary schools in all States about the
				requirements under subsection (c) and issue guidance to all elementary and
				secondary schools on how to collect and report the information required under
				this
				section.
						.
		
